DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 6 January 2022.  Applicant’s amendment on 6 January 2022 amended Claims 1-3 and 5-14.  Currently Claims 1-14 are pending and have been examined.  The examiner notes that the 101 rejection have been maintained.  

Response to Arguments

Applicant's arguments filed 6 January 2022 have been fully considered but they are not persuasive.

The Applicant argues on page 9 that “the amended claims recite features relating to an apparatus and system that performs work quantification processing of quantifying work of a worker based on accumulated data, work prediction processing for improving productivity… not directed to a judicial exception”. 
The Examiner respectfully disagrees.


The Applicant argues on page 9 that “the claimed identification of work content, generation of quantified information, evaluation of the work status and adjustment are integrated into a specific system and method so as to improve performance of a facility.  The claimed processs meaningfully limits the use of a law of nature… to a practical application that results in improved performance of a facility and do not in any way monopolize any asserted judicial exception”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that as indicated above the claims are merely viewed as the collection, analysis, and display of data (mental activity) and does not provide an technical improvement or improvement to the technical field as there is no direct relationship in the analysis of data and improvement in the technology, but merely data analysis performed on a generic computer.  Specifically, as noted in the previous Office Action the claims recites the additional element(s): that a device is used to perform both the identifying, generating, evaluating, and adjusting steps.  The device in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (work evaluation solution by identifying work content, generating quantified information, evaluating the work status, and adjusting scheduling).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Additionally, even with the 

The Applicant argues on pages 10-11 cites Subject Matter Eligibility Example 25 as indicating an improvement in technology 
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that with respect to Example 25 the Office views this as eligible because it claims a process that is not possible to be performed by a human and is therefore an improvement in the technical field.  With respect to the instant application what is claimed is not claimed with a level of specificity to indicate that what takes place is a process that is not being done by a human, but merely data collection by a person, analysis by a person and display of results.  There is nothing to indicate that this is anything other than data analysis and not specifically an improvement in technology or technical field.  Therefore, the rejection is maintained.

The Applicant argues on pages 11-12 that “the Office must provide some sort of evidence or Official Notice to support an assertion that the claim features are readily known to one of ordinary skill… no such evidence or rational is presented in the Office Action”.
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that in the previous Office Action it clearly states that “Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally, with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Kunihiko which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.”  As such point 3 siting the prior art Kunihiko as providing a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements… is provided.  This utilization of the prior art is based on the guidance provided by the USPTO and as such has provided support for the assertation that the claim features are well-understood, routine, or conventional.  The rejection is therefore maintained.

The remaining Applicant's arguments filed 6 January 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Additionally claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-14 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of work evaluation solution by 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-12) is/are directed to an apparatus, claim(s) (13) is/ are directed to a method, and claims(s) (14) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-14 recite(s) mental process.  Specifically the independent claims 1, 13, and 14 recite a mental process: as drafted, the claim recites the limitations of identifying, generating, evaluating, and adjusting information regarding a work process which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an acquisition device and processing circuitry, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the an acquisition device and processing circuitry language, the claim encompasses the user manually looking at data regarding the work status of workers as they perform tasks and quantify information in order provide work status for further analysis. The mere nominal recitation of a generic processing circuitry does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically, the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 

The claim recites the additional element(s): that a device is used to perform both the identifying, generating, evaluating, and adjusting steps.  The device in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (work evaluation solution by identifying work content, generating quantified information, evaluating the work status, and adjusting scheduling).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 



Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-14 recite(s) identifying a work content, generating quantifying information regarding a work status, evaluating the work status, and adjust a schedule which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for identifying, generating, evaluating, and adjusting which is the abstract idea steps of valuing an idea (work evaluation solution by identifying work content, generating quantified information, evaluating the work status and adjust scheduling) in the manner of “apply it”. 



The work evaluation solution by identifying work content, generating quantified information, evaluating the work status, and adjusting scheduling clearly be to a mental activity that a company would go through in order to quantify worker data.  The specification makes it clear that the claimed invention is directed to the mental activity of data gathering and data analysis to determine how to manage workers:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 2, 3, 5-8, 10-12 recite limitations which further limit the claimed analysis of data.

Claims 9 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally, with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With 

Claims 4 recites limitations directed to claim language viewed non-functional data labels.  

            Thus, the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the work content in order to provide quantified work status.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.

Step 2B


The claim(s) 1-14 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) 1-14 are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized 

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi Kunihiko (JP 2017-220018A) (hereafter Kunihiko) in view of KIM et al. (U.S. Patent Publication 2018/0276591 A1) (hereafter Kim).

	Referring to Claim 1, Kunihiko teaches an information processing apparatus comprising:

identify a work content and a working hour of a worker based on time-series data of position information of the worker at least in a work region of a facility (see; pg. 3, par. 1 of Kunihiko teaches a support control device (i.e. processing circuitry), that is used pg. 6, par. 4 to work content of workers during their work time at their location, including pg. 4, par. 2 taking into account time series pattern for each work procedure).

generate quantified information quantitatively expressing a work status of the worker, based on time-series data of a production amount on a work line corresponding to the identified work content, and based on the working hour of the worker (see; pg. 4, par. 2 of Kunihiko teaches calculating of required time including quantitatively determined information 

Kunihiko does not explicitly disclose the following limitations, however,

Kim teaches evaluate, based on quantified information, the work status of the worker with respect to work statuses of other workers in the work regions (see; par. [0016] of Kim teaches evaluating all workers to determine an achievement score based on seven possible scores (i.e. evaluation), par. [0007] and par. [0037] where the achievement score is linked to a KPI determined in real time to provide the performance measurement to provide an evaluation for all workers, par. [0018] where all the workers are field workers performing services in a region), and
	adjust, based on the evaluation of the worker status, a scheduling and rotation of the worker to improve performance of the facility (see; Abstract of Kim teaches schedule based on a score taking into account seven scores that are used to provide a performance score, par. [0076]-[0082] this information is used in the scheduling of workers taking the scores into account and assigning the best person based on the score taking into account real time data of the workers, where some are not chosen based on location to address issues of a facility).

The Examiner notes that Kunihiko teaches similar to the instant application teaches information processing device for the monitoring and management of workers during production.  Specifically, Kunihiko discloses the monitoring and management of workers in a production environment in order to analyze a workers work content and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Kim teaches method for field service monitoring and assigning workers based on determined key performance indicators and as it is comparable in certain respects to Kunihiko which information processing device for the monitoring and management of workers during production as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Kim discloses evaluate, based on quantified information, the work status of the worker with respect to work statuses of other workers in the work regions, and adjust, based on the evaluation of the worker status, a scheduling and rotation of the worker to improve performance of the facility.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Kunihiko evaluate, based on quantified information, the work status of the worker with respect to work statuses of other workers in the work regions, and adjust, based on the evaluation of the worker status, a scheduling and rotation of the worker to improve performance of the facility as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kunihiko, and Kim teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Kunihiko in further view of Kim teaches the apparatus above, Kunihiko further discloses an apparatus having the limitations of:

the processing circuitry identifies the work content and the working hour of the worker based further on motion information of a body part of the worker (see; pg. 3, par. 3 


	Referring to Claim 3, see discussion of claim 1 above, while Kunihiko in further view of Kim teaches the apparatus above, Kunihiko further discloses an apparatus having the limitations of:

wherein the processing circuitry identifies the work content of the worker based on a movement trajectory of the worker that is identified based on the time-series data of the position information of the worker, and information on object arrangement in the work region including the work line (see; pg. 3, par. 3 of Kunihiko teaches the identification during a work process including a human body motion sensor as part of the support control device, and analyzing pg. 4, par. 2 the time series pattern for each work procedure in the specific work station).


	Referring to Claim 4, see discussion of claim 3 above, while Kunihiko in view of Kim teaches the apparatus above, Kunihiko further discloses an apparatus having the limitations of:

the information on object arrangement in the work region is specified by a user (see; pg. 3, par. 1 “Fig. 3A” of Kunihiko teaches detailed information regarding parts and tools to be used for each type of product (i.e. objects setup in the work region)).


	Referring to Claim 5, see discussion of claim 1 above, while Kunihiko in view of Kim teaches the apparatus above, Kunihiko further discloses an apparatus having the limitations of:

the processing circuitry generates, as the quantified information, information in which the production amount on the work line and the working hour of the worker on the work line are associated with each other on a same time axis (see; pg. 4, par. 5 “in step S505” of Kunihiko teaches a control unit that calculates and generates the required time using the start and end time of each work procedure for a worker at a specific station (i.e. specific time to perform a specific task at a point in time to complete a product (i.e. time axis).


	Referring to Claim 6, see discussion of claim 1 above, while Kunihiko in view of Kim teaches the apparatus above, Kunihiko further discloses an apparatus having the limitations of:

the processing circuitry generates, as the quantified information, information in which time-series data of an image of a work product on the work line and the working hour of the worker on the work line are associated with each other on a same time axis (see; pg. 4, par. 5 of Kunihiko teaches time series based work procedure instructions (i.e. work hours), and pg. 3, par. 8 where the work instruction provides work procedures with pictures and descriptions for each station).


	Referring to Claim 7, see discussion of claim 1 above, while Kunihiko in view of Kim teaches the apparatus above, Kunihiko further discloses an apparatus having the limitations of:

the processing circuitry generates, as the quantified information, information in which the work content and the working hour of the worker that are identified and a preset work schedule of the worker are associated with each other on a same time axis (see; pg. 2, par. 1 of Kunihiko teaches determining basic specification and work procedures for each product, and pg. 4, par. 5 including work time per operation and total time for each product along the production line (i.e. along a specific time axis)).


Referring to Claim 8, see discussion of claim 1 above, while Kunihiko in view of Kim teaches the apparatus above, Kunihiko further discloses an apparatus having the limitations of:

Wherein the processing circuitry is further configured to determine whether or not an event has occurred by comparing an event occurrence context in the work region with the work content and the working hour of the worker (see; pg. 4, par. 4 of Kunihiko teaches detecting work in progress using the work behavior log with time log data, to determine pg. 5, par. 1, the progress of the work procedure (i.e. compare an event)).


	Referring to Claim 9, see discussion of claim 8 above, while Kunihiko in view of Kim teaches the apparatus above, Kunihiko further discloses an apparatus having the limitations of:

the processing circuitry outputs a determination result via an output device in a case where it is determined that an event has occurred (see; pg. 5, par. 1-5 of Kunihiko teaches the detection and notification of a workers action data and can even determine what steps are done and which need to be completed next by providing current instructions).


	Referring to Claim 13, Kunihiko in view of Kim teaches an information processing method.  Claim 13 recites the same or similar limitations as those addressed above in claim 1, Claim 13 is therefore rejected for the same reasons as set forth above in claim 1.


	Referring to Claim 14, Kunihiko in view of Kim teaches a work evaluation system.  Claim 14 recites the same or similar limitations as those addressed above in claim 1, Claim 14 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception;

a position information acquisition device that acquires position information of a worker in a work region of a facility as time-series data (see; pg. 4, par. 5 “in step S505” of Kunihiko teaches a control unit that calculates and generates the required time using the start and end time of each work procedure for a worker at a specific station (i.e. specific time to perform a specific task at a point in time to complete a product (i.e. time series data)).

a production amount acquisition device that acquires a production amount, on a work line in the work region as time-series data (see; pg. 5, par. 1-5 of Kunihiko teaches the detection and notification of a workers action data and can even determine what steps are done and which need to be completed next by providing current instructions at a point in time, and pg. 4, par. 5 “in step S505” the understanding of work through the stations over time (i.e. time series))).


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi Kunihiko (JP 2017-220018A) (hereafter Kunihiko) in view of KIM et al. (U.S. Patent Publication 2018/0276591 A1) (hereafter Kim) in view of SANG et al. (US. Patent Publication 2018/0174090 A1) (hereafter Sang).

	Referring to Claim 10, see discussion of claim 1 above, while Kunihiko in view of Kim teaches the apparatus above, Kunihiko in view of Kim does not explicitly disclose an apparatus having the limitations of:

Sang teaches wherein the processing circuitry is further configured to generate a prediction model that predicts a relationship between the worker and a production amount based on production amount data and indicating the production amount in work performed by a plurality of the workers, and work feature amount data indicating a work capability of each of the workers (see; Summary and par. [0009] of Sang teaches a predictive model used to 

The Examiner notes that Kunihiko teaches similar to the instant application teaches information processing device for the monitoring and management of workers during production.  Specifically, Kunihiko discloses the monitoring and management of workers in a production environment in order to analyze a workers work content and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Kim teaches method for field service monitoring and assigning workers based on determined key performance indicators and as it is comparable in certain respects to Kunihiko which information processing device for the monitoring and management of workers during production as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Sang teaches production management support and production management support used to predict production and as it is comparable in certain respects to Kunihiko and Kim which information processing device for the monitoring and management of workers during production as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Kunihiko and Kim discloses the monitoring and management of workers in a production environment in order to analyze a workers work content. However, Kunihiko and Kim fails to disclose the processing circuitry is further configured to generate a prediction model that predicts a relationship between the worker and a production amount based on production amount data and indicating the production amount in work performed by a plurality of the workers, and work feature amount data indicating a work capability of each of the workers.

Sang discloses the processing circuitry is further configured to generate a prediction model that predicts a relationship between the worker and a production amount based on production amount data and indicating the production amount in work performed by a plurality of the workers, and work feature amount data indicating a work capability of each of the workers.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Kunihiko and Kim the processing circuitry is further configured to generate a prediction model that predicts a relationship between the worker and a production amount based on production amount data and indicating the production amount in work performed by a plurality of the workers, and work feature amount data indicating a work capability of each of the workers as taught by Sang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kunihiko, Kim and Sang teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 10 above, while Kunihiko in view of Kim in further view of Sang teaches the apparatus above, Kunihiko in view of Kim does not explicitly disclose an apparatus having the limitations of:

Sang teaches the processing circuitry generates the prediction model by further using personal feature amount data indicating personal information of each of the workers (see; Summary and par. [0009] of Sang teaches a predictive model used to generate based on measured worker status data that provides the capability information of the target worker and the work information of the target work, to predict work statistics about  targeted workers to perform targeted work).

The Examiner notes that Kunihiko teaches similar to the instant application teaches information processing device for the monitoring and management of workers during production.  Specifically, Kunihiko discloses the monitoring and management of workers in a production environment in order to analyze a workers work content and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Kim teaches method for field service monitoring 

Kunihiko and Kim discloses the monitoring and management of workers in a production environment in order to analyze a workers work content. However, Kunihiko and Kim fails to disclose the processing circuitry generates the prediction model by further using personal feature amount data indicating personal information of each of the workers.

Sang discloses the processing circuitry generates the prediction model by further using personal feature amount data indicating personal information of each of the workers.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Kunihiko and Kim the the processing circuitry generates the prediction model by further using personal feature amount data indicating personal information of each of the workers as taught by Sang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kunihiko, Kim and Sang teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


Referring to Claim 12, see discussion of claim 10 above, while Kunihiko in view of Kim in further view of Sang teaches the apparatus above, Kunihiko in further view of Kim does not explicitly disclose an apparatus having the limitations of:

Sang teaches a prediction processing unit that predicts, by using the prediction model, a production amount on the work line that is to be achieved by a combination of the workers (see; Summary and par. [0009] of Sang teaches a predictive model used to generate based on measured worker status data the estimate of work status when the target work is performed by target worker and display an output).

The Examiner notes that Kunihiko teaches similar to the instant application teaches information processing device for the monitoring and management of workers during production.  Specifically, Kunihiko discloses the monitoring and management of workers in a production environment in order to analyze a workers work content and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Kim teaches method for field service monitoring and assigning workers based on determined key performance indicators and as it is comparable in certain respects to Kunihiko which information processing device for the monitoring and management of workers during production as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Sang teaches production management support and production management support used to predict production and as it is comparable in certain respects to Kunihiko and Kim which information processing device for the monitoring and management of workers during production as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Kunihiko and Kim discloses the monitoring and management of workers in a production environment in order to analyze a workers work content. However, Kunihiko and Kim fails to disclose a prediction processing unit that predicts, by using the prediction model, a production amount on the work line that is to be achieved by a combination of the workers.

Sang discloses a prediction processing unit that predicts, by using the prediction model, a production amount on the work line that is to be achieved by a combination of the workers.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Kunihiko and Kim a prediction processing unit that predicts, by using the prediction model, a production amount on the work line that is to be achieved by a combination of the workers as taught by Sang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kunihiko, Kim and Sang teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.



Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Yoshiharu et al. (JP 2006-317988 A) discloses a difficulty level evaluating method for element task, operating miss influence level evaluating method for element task, characteristic evaluating method for element task, allocating method for element task, and improving method for element task.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623